DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/28/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arash Hamidi (Reg. No. 74,010) on 2/7/2022.
The application has been amended as follows:
Claim 15 line 3 “housing containing a rechargeable battery” has been changed to --housing containing a reflective panel, a rechargeable battery--
	Claim 15 lines 14-15 “wherein the first component and the second component each include a recess” has been changed to --wherein the first component, the second component, and the reflective panel each include a recess--
Claim 19 line 3 “and a panel” has been changed to --and the reflective panel--


Reasons for Allowance
Claims 1-5, 7-11, and 13-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a lighting device comprising a housing including a first component coupled to a second component, and a reflective panel positioned between the first component and the second component, a rechargeable battery, a printed circuit board (PCB), and a plurality of light sources in electronic communication with the rechargeable battery and the PCB, at least a portion of the housing is transparent or translucent, and the plurality of light sources face the portion of the housing that is transparent or translucent; a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, and a handle extending from a first end coupled to the housing to a second end, the first end has a diameter greater than a diameter of an opening through which the handle extends, such that the first end is fixed relative to the housing, the first component, the second component, and the reflective panel each include a recess, the recesses collectively defining the diameter of the opening, and wherein the handle comprises a malleable material configured to adopt and maintain a variety of positions, as specifically called for in the claimed combinations.
The closest prior art, Gandhi et al. (US 2008/0232097) does not disclose the battery is a rechargeable battery, a printed circuit board (PCB), and a plurality of light sources in electronic communication with the PCB, a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, the reflective panel includes a recess, the recesses of the first component, second component, and reflective panel collectively defining the diameter of the opening, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Gandhi et al. reference in the manner required by the claims.
While a lighting device having a housing formed of a first and second component and including a reflective panel, rechargeable battery, a plurality of light sources in electronic communication with a PCB, a solar panel for recharging the battery, and including a malleable handle extending from an opening in the housing is known in the art, the combination of the first component, second component, and reflective panel each including a recess for collectively defining the opening through which the handle extends is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 10, the prior art of record fails to disclose or fairly suggest  a lighting device comprising a housing including a first component coupled to a second component, the housing containing a reflective panel, a rechargeable battery, a printed circuit board (PCB), and a plurality of light-emitting diodes (LEDs) in electronic communication with the rechargeable battery and the PCB, the plurality of LEDs face a portion of the second component that is transparent or translucent, and the plurality of LEDS are contained within a chamber defined by an inner surface of the second component and the reflective panel, a solar panel coupled to an outer surface of the first component, the solar panel being in electronic communication with the rechargeable battery, and a handle extending from a first end coupled to the housing to a second end, the first end includes a ridge disposed inside the housing, the ridge having a size greater than an opening through which the handle extends to thereby secure the handle to the housing, each of the first component, the second component, and the reflective panel includes a recess, the recesses collectively defining the opening, the handle comprises a metal or metal alloy covered by a polymeric sheath, and the handle being configured to adopt and maintain a variety of positions, as specifically called for in the claimed combinations.
The closest prior art, Gandhi et al. (US 2008/0232097) does not disclose the battery is a rechargeable battery, a printed circuit board (PCB), and a plurality of light sources in electronic communication with the PCB, the plurality of LEDs face a portion of the second component that is transparent or translucent, a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, the reflective panel includes a recess, the recesses of the first component, second component, and reflective panel collectively defining the diameter of the opening, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Gandhi et al. reference in the manner required by the claims.
While a lighting device having a housing formed of a first and second component and including a reflective panel, rechargeable battery, a plurality of light sources in electronic communication with a PCB and contained within an chamber defined by an inner surface of the second component and the reflective panel, a solar panel for recharging the battery, and including a malleable handle extending from an opening in the housing is known in the art, the combination of the first component, second component, and reflective panel each including a recess for collectively defining the opening through which the handle extends is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 15, the prior art of record fails to disclose or fairly suggest a lighting device comprising a housing including a first component coupled to a second component, the housing containing a reflective panel, a rechargeable battery, a printed circuit board (PCB), and a plurality of light-emitting diodes (LEDs) in electronic communication with the rechargeable battery and the PCB, the housing comprises a polymer and at least a portion of the housing second component is transparent or translucent, the plurality of LEDs facing the portion of the housing second component that is transparent or translucent, a solar panel coupled to an outer surface of the housing first component, the solar panel being in electronic communication with the rechargeable battery, and a handle extending from a first end coupled to the housing to a second end, each of the first end and the second end having a cross-sectional dimension greater than a cross-sectional dimension of an opening through which the handle extends, the handle comprises a malleable material covered by a polymeric sheath, the handle being configured to adopt and maintain a variety of positions, the first component, the second component, and the reflective panel each include a recess, the recesses collectively defining the opening, as specifically called for in the claimed combinations.
The closest prior art, Gandhi et al. (US 2008/0232097) does not disclose the battery is a rechargeable battery, a printed circuit board (PCB), and a plurality of light-emitting diodes (LEDs) in electronic communication with the PCB, a solar panel coupled to an outer surface of the housing first component, the solar panel being in electronic communication with the rechargeable battery, the reflective panel includes a recess, the recesses of the first component, the second component, and the reflective panel collectively defining the opening, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Gandi et al. reference in the manner required by the claims.
While a lighting device having a housing formed of a first and second component and including a reflective panel, rechargeable battery, a plurality of light sources in electronic communication with a PCB and contained within an chamber defined by an inner surface of the second component and the reflective panel, a solar panel for recharging the battery, and including a malleable handle extending from an opening in the housing is known in the art, the combination of the first component, second component, and reflective panel each including a recess for collectively defining the opening through which the handle extends is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875